UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7902


DANTE BRUCE,

                  Petitioner - Appellant,

             v.

JON P. GALLEY, Warden; THE ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-01071-RWT)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dante Bruce, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dante Bruce seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a    certificate      of   appealability.           See    28    U.S.C.      § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)       (2006).          A    prisoner     satisfies       this

standard   by     demonstrating         that      reasonable     jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We   have    independently          reviewed     the    record   and

conclude       that    Bruce      has   not       made    the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument        would    not   aid   the    decisional

process.

                                                                                DISMISSED




                                              2